PER CURIAM.
Wayne McLeod appeals the summary denial of his Rule 3.800(a) motion, in which he contended that he should not have been convicted of failure to register as a sex offender. It appears that Mr. McLeod is not challenging his sentence. Instead, he is attempting to challenge his conviction. A challenge to a conviction is not cognizable under Rule 3.800(a). See e.g., Cook v. State, 885 So.2d 911 (Fla. 5th DCA 2004); Oxendine v. State, 852 So.2d 286 (Fla. 5th DCA 2003).
AFFIRMED.
PLEUS, MONACO and TORPY, JJ., concur.